Citation Nr: 1732334	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Appellant served in the Marine Corps Reserves from May 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 rating decision denied a claim to reopen entitlement to service connection for asthma; the Appellant did not perfect an appeal and new and material evidence was not submitted within one year of the rating decision.

2.  Evidence received since the August 2008 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In April 2011, the Appellant filed a claim of entitlement to service connection for asthma.  The Appellant's initial claim for service connection for asthma was denied in a November 1974 rating decision.  The Appellant filed a claim to reopen service connection for asthma in February 2008.  An August 2008 rating decision declined to reopen the issue due to finding insufficient evidence that asthma was related to service and the Appellant filed a timely notice of disagreement.  A February 2009 statement of the case (SOC) declined to reopen the service connection claim.  

As the relevant SSA records were not received within one year of the August 2008 rating decision, and the Appellant did not perfect an appeal within 60 days of receipt of the February 2009 SOC, the August 2008 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence received since the August 2008 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes a statement by a VA physician indicating that the Appellant's asthma was aggravated in service.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for asthma is reopened and will be considered on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened and, to that extent, the appeal is granted.


REMAND

Initially, the Board notes that it is unclear whether the Appellant's service in the Marine Corps Reserves from May 1972 to August 1972 was active service or active duty training.  Specifically, the Appellant's DD Form 214 does not note the nature of the Appellant's service and a Request for Information response received in July 2009 reported the Appellant's service in the Marine Corps Reserves was active duty training (ACDUTRA).  The Board finds clarification of the nature of the Appellant's service is pertinent to his claim and that obtaining his complete personnel file is warranted.

In addition, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records note diagnosis of asthma during his period of service and a history of asthma since the Appellant was a child.  The military examiners found that asthma pre-existed service based upon the Appellant's report with "[c]ivilian medical records confirm[ing] a history of asthma treated since the age of 12."  Those civilian records are no longer available, but it is clear that the assessment of pre-existing asthma was based upon the Appellant's statements, pre-service civilian records and the fact that the Appellant was treated for asthma within 2 days of entering service.  Thus, while asthma was not "noted" on the entrance report, there is clear and unmistakable lay and medical evidence that asthma pre-existed service.

Subsequent VA treatment records note ongoing treatment for asthma through October 2016 as well as other respiratory disorders and a long history of smoking.  Moreover, Dr. S.R. provided a July 2012 statement reviewing the Appellant's history of asthma in service and his contentions that asthma worsened since service and indicated that the Appellant's asthma was exacerbated in service.  

The Board finds sufficient evidence to warrant a VA examination in light of evidence of current asthma and Dr. S.R.'s statement regarding a relationship between service and worsening asthma symptomatology.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  As such, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since October 2016.

2.	Undertake all necessary development to verify whether the Appellant's service while a member of the Marine Corps Reserves from May 1972 to August 1972 was active duty or ACDUTRA service.  

3.	After completing any records development, the claims file should then be sent to an examiner to determine whether asthma is related to the Appellant's service in the Marine Corps Reserves.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Appellant's pertinent history and the examination results, the examiner should provide an opinion as follows: 

If the Appellant served on active duty from May 1972 to August 1972, whether there is clear and unmistakable evidence that the Appellant's asthma was not aggravated beyond the normal progress of the disorder during service from May 1972 to August 1972?

If the Appellant served on ACDUTRA from May 1972 to August 1972, whether it is at least as likely as not (probability of 50 percent or greater) that the Appellant's asthma was aggravated beyond the normal progress of the disorder during service from May 1972 to August 1972?

A rationale must be provided for any opinion expressed.  The examiner should specifically address the July 2012 opinion by Dr. S.R indicating that asthma was exacerbated in service (See April 2012 Medical Treatment Record - Government Facility).

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


